Exhibit 10.1

2018 Genworth Financial, Inc.

Omnibus Incentive Plan

Table of Contents

 

Article 1.  

Establishment, Purpose, Awards, Eligibility and Participation

     2   Article 2.  

Definitions

     2   Article 3.  

Administration

     5   Article 4.  

Shares Subject to the Plan and Maximum Awards

     6   Article 5.  

Stock Options

     9   Article 6.  

Stock Appreciation Rights

     10   Article 7.  

Restricted Stock and Restricted Stock Units

     11   Article 8.  

Other Stock-Based Awards

     11   Article 9.  

Dividend Equivalents

     12   Article 10.  

Nonemployee Director Awards

     12   Article 11.  

Cash-Based Awards

     12   Article 12.  

Change of Control

     12   Article 13.  

Duration, Rescission, Amendment, Modification, Suspension, and Termination

     14   Article 14.  

General Provisions

     15  



--------------------------------------------------------------------------------

2018 Genworth Financial, Inc.

Omnibus Incentive Plan

Article 1.     Establishment, Purpose, Awards, Eligibility and Participation

1.1    Establishment. Genworth Financial, Inc., a Delaware corporation (together
with its successors, the “Company”), establishes the 2018 Genworth Financial,
Inc. Omnibus Incentive Plan (the “Plan”), as set forth in this document.

The Plan shall become effective on the date that it is approved by the Company’s
stockholders (the date on which the Plan becomes effective being referred to
herein as the “Effective Date”).

1.2    Purpose of the Plan. The purpose of the Plan is to promote the interests
of the Company and its stockholders by strengthening the ability of the Company
and its Affiliates to attract, motivate, reward, and retain qualified
individuals upon whose judgment, initiative, and efforts the financial success
and growth of the business of the Company largely depend, and to provide an
opportunity for such individuals to acquire stock ownership and other rights
that promote and recognize the financial success and growth of the Company.

1.3    Awards. The Plan permits the grant of Stock Options, Stock Appreciation
Rights, Restricted Stock (including Performance Shares), Restricted Stock Units
(including Performance Units), Other-Stock Based Awards, Nonemployee Director
Awards (including Deferred Stock Units), and Cash-Based Awards.

1.4    Eligibility and Participation. Any Employee (including a leased
employee), Nonemployee Director, or Third Party Service Provider is eligible to
be designated a Participant. An individual shall become a Participant upon the
grant of an Award. Each Award shall be evidenced by an Award Certificate. No
individual shall have the right to be selected to receive an Award under the
Plan, or, having been so selected, to be selected to receive a future Award. An
Employee, Nonemployee Director, or Third Party Service Provider of an Affiliate
may be granted Stock Options or Stock Appreciation Rights under this Plan only
if the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A. Incentive Stock Options may be granted only to Eligible
Participants who are employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.

Article 2.    Definitions

In addition to the terms specifically defined elsewhere in the Plan, the
following capitalized terms whenever used in the Plan shall have the meanings
set forth below.

2.1    Awards.

 

  (a)

“Award” shall mean, individually or collectively, any Stock Option, Stock
Appreciation Right, Restricted Stock (including any Performance Share),
Restricted Stock Unit (including any Performance Unit), Cash-Based Award, Other
Stock-Based Award or Nonemployee Director Award (including any Deferred Stock
Unit) that is granted under the Plan.

 

  (b)

“Cash-Based Award” shall mean any right granted under Article 11.

 

  (c)

“Deferred Stock Unit” shall mean a type of Nonemployee Director Award, as
described in Article 10.

 

  (d)

“Dividend Equivalent” shall mean a right with respect to a Full-Value Award
granted under Article 9.



--------------------------------------------------------------------------------

  (e)

“Full-Value Award” means an Award other than in the form of a Stock Option or
Stock Appreciation Right, and which is settled by the issuance of Shares (or at
the discretion of the Committee, settled in cash valued by reference to full
Share value).

 

  (f)

“Incentive Stock Option” shall mean a Stock Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

 

  (g)

“Nonemployee Director Award” shall mean any Award granted to a Nonemployee
Director under Article 10.

 

  (h)

“Nonstatutory Stock Option” shall mean a Stock Option that is not an Incentive
Stock Option.

 

  (i)

“Other Stock-Based Award” shall mean any right, granted under Article 8, that
relates to or is valued by reference to Shares or other Awards relating to
Shares.

 

  (j)

“Performance Share” shall mean a Share of Restricted Stock as described in
Section 7.1(c).

 

  (k)

“Performance Unit” shall mean a Restricted Stock Unit as described in
Section 7.1(c).

 

  (l)

“Restricted Stock” shall mean any Share granted under Article 7 that is subject
to certain restrictions and to risk of forfeiture.

 

  (m)

“Restricted Stock Unit” shall mean any right granted under Article 7 to receive
Shares (or the equivalent value in cash or other property if the Committee so
provides) in the future, which right is subject to certain restrictions and to
risk of forfeiture.

 

  (n)

“Stock Appreciation Right” or “SAR” shall mean any right granted under Article 6
to receive a payment (in Shares or cash) equal in value to the difference
between the Fair Market Value of a Share as of the date of exercise of the SAR
over the grant price of the SAR.

 

  (o)

“Stock Option” shall mean any right granted under Article 5 to purchase Shares
at a specified price during specified time periods. A Stock Option may be an
Incentive Stock Option or a Nonstatutory Stock Option.

2.2    Other Defined Terms.

 

  (a)

“Affiliate” shall mean an entity that, directly or through one or more
intermediaries, controls, is controlled by or is under common control with, the
Company, including any Subsidiary.

 

  (b)

“Annual Award Limit” shall have the meaning set forth in Section 4.3.

 

  (c)

“Automatic Exercise” shall have the meaning set forth in Section 6.2.

 

  (d)

“Award Certificate” shall mean a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Awards or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

 

  (e)

“Board of Directors” shall mean the board of directors of the Company.

 

  (f)

“Change of Control” shall have the meaning set forth in Section 12.2.



--------------------------------------------------------------------------------

  (g)

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder.

 

  (h)

“Committee” shall mean a committee of the Board of Directors, whose members are
intended to qualify as “independent” directors under the applicable rules of the
stock exchange on which the Shares are listed, and, except as otherwise
determined by the Board of Directors, “non-employee” directors under the
requirements of Section 16 of the Exchange Act and the rules and regulations
thereunder, or any successor requirement to any of the foregoing. Unless and
until changed by the Board, the Management Development and Compensation
Committee of the Board is designated as the Committee to administer the Plan.

 

  (i)

“Company” shall have the meaning set forth in Section 1.1.

 

  (j)

“Effective Date” shall have the meaning set forth in Section 1.1.

 

  (k)

“Employee” shall mean any employee of the Company or any of its Affiliates.

 

  (l)

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

  (m)

“Fair Market Value” shall mean, with respect to any property (including, without
limitation, any Shares or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.

 

  (n)

“Grant Date” of an Award means the first date on which all necessary corporate
action has been taken to approve the grant of the Award as provided in the Plan,
or such later date as is determined and specified as part of that authorization
process. Notice of the grant shall be provided to the grantee within a
reasonable time after the Grant Date.

 

  (o)

“Nonemployee Director” shall mean a director of the Company who is not a common
law employee of the Company or an Affiliate.

 

  (p)

“Participant” shall mean any eligible individual as set forth in Section 1.4 to
whom an Award is granted under the Plan; provided that in the case of the death
of a Participant, the term “Participant” refers to a beneficiary designated
pursuant to Section 14.14 or the legal guardian or other legal representative
acting in a fiduciary capacity on behalf of the Participant under applicable
state law and court supervision.

 

  (q)

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

  (r)

“Plan” shall have the meaning set forth in Section 1.1.

 

  (s)

“Plan Year” shall mean the calendar year.

 

  (t)

“Prior Plans” shall mean the 2004 Genworth Financial, Inc. Omnibus Incentive
Plan, as amended, and the 2012 Genworth Financial, Inc. Omnibus Incentive Plan.

 

  (u)

“Share” shall mean a share of Class A common stock, par value $.001, of the
Company (as such may be reclassified or renamed), and such other securities or
property as may become the subject of Awards, or become subject to Awards,
pursuant to an adjustment made under Section 4.4.



--------------------------------------------------------------------------------

  (v)

“Subsidiary” shall mean, with respect to a Person, any corporation or other
entity, whether domestic or foreign, in which such Person has or obtains,
directly or indirectly, a proprietary interest of more than fifty percent (50%)
by reason of stock ownership or otherwise.

 

  (w)

“Third Party Service Provider” shall mean any consultant, agent, advisor, or
independent contractor who renders services to the Company or any of its
Affiliates, which services (a) are not performed in connection with the offer
and sale of the Company’s securities in a capital raising transaction, and
(b) do not directly or indirectly promote or maintain a market for the Company’s
securities.

Article 3.    Administration

3.1    General. The Committee shall be responsible for administering the Plan in
accordance with this Article 3.

3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to (a) interpret the terms and the intent of the Plan and
any Award Certificate or other agreement or document ancillary to or in
connection with the Plan; (b) determine eligibility for Awards; and (c) adopt
such rules, forms, instruments, and guidelines for administering the Plan as the
Committee deems necessary or proper; provided, however, that the Board of
Directors is hereby authorized (in addition to any necessary action by the
Committee) to grant or approve Awards as necessary to satisfy the requirements
of Section 16 of the Exchange Act and the rules and regulations thereunder. The
Committee’s authority shall include, but not be limited to, the following:

 

  (a)

To determine from time to time which of the persons eligible under the Plan
shall be granted Awards; when and how each Award shall be granted; what type or
combination of types of Award shall be granted; the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award; and the number of
Shares with respect to which an Award shall be granted to each such person.

 

  (b)

To determine whether Awards will be settled in Shares, cash, or in any
combination thereof.

 

  (c)

To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Certificate, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

 

  (d)

To amend the Plan or an Award as provided in the Plan.

 

  (e)

Generally, to exercise such powers and to perform such acts as the Committee
deems necessary, desirable, convenient, or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.

 

  (f)

To adopt sub-plans and/or special provisions applicable to Awards regulated by
the laws of a jurisdiction other than and outside of the United States. Such
sub-plans and/or special provisions may take precedence over other provisions of
the Plan, with the exception of the section of the plan governing Share reserves
and counting, but unless otherwise superseded by the terms of such subplans
and/or special provisions, the provisions of the Plan shall govern.

 

  (g)

To authorize any person to execute on behalf of the Company any instrument
required to affect the grant of an Award previously granted by the Committee.

All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Participants, the Company, and all
other interested individuals.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, grants of Awards to Nonemployee Directors shall
be (i) subject to the applicable Annual Award Limits under Section 4.3(e), and
(ii) made only in accordance with the terms, conditions and parameters of a
plan, program or policy for the compensation of Nonemployee Directors as in
effect from time to time, and the Committee may not make discretionary grants
hereunder to Nonemployee Directors.

3.3    Actions and Interpretations by the Committee. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it deems necessary to carry out the intent
of the Plan. The Committee’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Committee with respect to the Plan are final, binding, and conclusive on all
parties. Each member of the Committee is entitled to, in good faith, rely or act
upon any report or other information furnished to that member by any officer or
other employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan. No member of the Committee will be personally
liable for any good faith determination, act or omission in connection with the
Plan or any Award.

3.4    Advisors. The Committee may employ attorneys, consultants, accountants,
agents, and other individuals, any of whom may be an Employee, and the
Committee, the Company, and its officers and directors shall be entitled to rely
upon the advice, opinions, or valuations of any such individuals.

3.5    Delegation. The Committee may delegate to one or more of its members, one
or more officers of the Company or any of its Affiliates, and one or more agents
or advisors such administrative duties or powers as it may deem advisable. The
Committee may, by resolution, expressly delegate to one or more directors or
officers of the Company, authority to do one or both of the following on the
same basis as can the Committee: (a) designate Employees and Third Party Service
Providers to be recipients of Awards, and (b) determine the terms and conditions
of any such Awards; provided, however, that (i) the Committee shall not delegate
such responsibilities to any such officer(s) or director(s) for Awards granted
to an Employee that is considered an “insider” for purposes of Section 16 of the
Exchange Act; (ii) the resolution providing for such authorization shall set
forth the total number of Awards and the time period during which such
officer(s) or director(s) may grant Awards; and (iii) the officer(s) or
director(s) shall report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated.

3.6    Indemnification. Each person who is or shall have been a member of the
Committee or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3.5) shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s articles of incorporation or bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

Article 4.    Shares Subject to the Plan and Maximum Awards

4.1    Number of Shares Available for Awards. Subject to adjustment as provided
in Sections 4.2 and 4.4, the maximum number of Shares available for issuance to
Participants pursuant to Awards under the Plan shall be 25,000,000 Shares, plus
a number of additional Shares (not to exceed 20,000,000) underlying



--------------------------------------------------------------------------------

awards outstanding as of the Effective Date under the Prior Plans that
thereafter terminate or expire unexercised, or are cancelled, forfeited or lapse
for any reason. The maximum number of Shares that may be issued upon exercise of
Incentive Stock Options granted under the Plan shall be 25,000,000. The Shares
available for issuance under the Plan may be authorized and unissued Shares or
treasury Shares. From and after the Effective Date, no further awards shall be
granted under the Prior Plans and the Prior Plans shall remain in effect only so
long as awards granted thereunder shall remain outstanding.

4.2    Share Usage.

 

  (a)

Awards of Stock Options shall count against the number of Shares remaining
available for issuance pursuant to Awards granted under the Plan as one Share
for each Share covered by such Awards. The full number of Shares subject to a
Stock Option shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan, even if the exercise price
of the Stock Option is satisfied in whole or in part through net-settlement or
by delivering Shares to the Company (by either actual delivery or attestation).

 

  (b)

Awards of Stock Appreciation Rights shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan as
one Share for each Share covered by such Awards. Upon exercise of Stock
Appreciation Rights that are settled in Shares, the full number of Shares
subject to the Stock Appreciation Rights (rather than any lesser number based on
the net number of Shares actually delivered upon exercise) shall count against
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.

 

  (c)

Full-Value Awards and Dividend Equivalents payable in Shares shall count against
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan as 1.25 Shares for each Share covered by such Awards.

 

  (d)

Shares withheld or repurchased from an Award to satisfy tax withholding
requirements shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan, and Shares delivered by a
participant to satisfy tax withholding requirements shall not be added to the
Plan share reserve.

 

  (e)

To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued or forfeited Shares originally subject to
the Award will be added back to the Plan share reserve and again be available
for issuance pursuant to Awards granted under the Plan.

 

  (f)

Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.

 

  (g)

To the extent that the full number of Shares subject to Full-Value Award is not
issued for any reason, including by reason of failure to achieve maximum
performance goals, the unissued Shares originally subject to the Award will be
added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.

 

  (h)

Substitute Awards granted pursuant to Section 14.4 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under
Section 4.1.

4.3    Annual Award Limits. The following limits (each an “Annual Award Limit”
and collectively, Annual Award Limits”) shall apply to grants of Awards under
the Plan:

 

  (a)

Stock Options or Stock Appreciation Rights: The maximum number of Shares with
respect to which Stock Options and/or Stock Appreciation Rights may be granted
to any Participant in any Plan Year shall be ten million (10,000,000) Shares.



--------------------------------------------------------------------------------

  (b)

Restricted Stock or Restricted Stock Units: The maximum number of Shares with
respect to which Restricted Stock and Restricted Stock Units (including any
Performance Shares and Performance Units) may be granted (or allocated in the
case of multi-year performance Awards) to any Participant in any Plan Year shall
be five million (5,000,000) Shares.

 

  (c)

Cash-Based Awards: The maximum amount of any Cash-Based Awards that may be paid,
credited or vested to any Participant in any Plan Year shall be ten million
dollars ($10,000,000).

 

  (d)

Other Stock-Based Awards: The maximum number of Shares with respect to which
Other Stock-Based Awards may be granted (or allocated in the case of multi-year
performance Awards) to any Participant in any Plan Year shall be two million
(2,000,000) Shares.

 

  (e)

Nonemployee Director Awards: The maximum number of Shares subject to Nonemployee
Director Awards that may be granted to any Nonemployee Director in any Plan Year
shall be limited to a number that, combined with any cash fees or other
compensation paid to such Nonemployee Director, shall not exceed $750,000 in
total value, with the value of any such Nonemployee Director Awards based on the
grant date fair value of such Awards for financial reporting purposes.

4.4    Adjustments in Authorized Shares. In the event of any nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the share authorization limits under Section 4.1 shall be adjusted
proportionately, and the Committee shall, in order to prevent dilution or
enlargement of Participants’ rights under the Plan as well as dilution or
enlargement of the benefits or potential benefits intended to be made available,
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under the Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the exercise price or grant price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards.

In the event of any corporate event or transaction involving the Company, such
as a merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, or any similar corporate event or transaction, the Committee may, in
its sole discretion, make such other appropriate adjustments to the terms of any
Awards under the Plan to reflect, or related to, such changes or distributions
to provide that (i) Awards will be settled in cash rather than Stock,
(ii) Awards will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction,
(iii) Awards, if not assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, will
become immediately vested and non-forfeitable and exercisable (in whole or in
part) and will expire after a designated period of time to the extent not then
exercised, (iv) outstanding Awards may be settled by payment in cash or cash
equivalents equal to the excess of the Fair Market Value of the underlying
Stock, as of a specified date associated with the transaction, over the exercise
or grant price of the Award, (v) performance targets and performance periods for
Performance Shares or Performance Units will be modified, or (vi) any
combination of the foregoing. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under the Plan. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or Stock Appreciation Rights that would
constitute a modification or substitution of the stock right under Treas. Reg.
Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a new stock
right or change in the form of payment for purposes of Code Section 409A.

Without affecting the number of Shares reserved or available hereunder, the
Committee may authorize the issuance or assumption of benefits under the Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

4.5    Minimum Vesting. Except in the case of substitute Awards granted pursuant
to Section 14.4, Awards granted to an Employee under the Plan shall either
(i) be subject to a minimum vesting period of one



--------------------------------------------------------------------------------

year, or (ii) be granted solely in exchange for foregone cash compensation.
Notwithstanding the foregoing, the Committee may (i) permit and authorize
acceleration of vesting of any Awards in the event of the Participant’s
termination of service, and (ii) grant Awards without the above-described
minimum vesting requirements with respect to awards covering 5% or fewer of the
total number of Shares authorized under the Plan.

Article 5.    Stock Options

5.1    Grant of Stock Options. The Committee is hereby authorized to grant Stock
Options to Participants. Each Stock Option shall permit a Participant to
purchase from the Company a stated number of Shares from the Company at an
exercise price established by the Committee, subject to the terms and conditions
described in this Article 5 and to such additional terms and conditions, as
established by the Committee, in its sole discretion, that are consistent with
the provisions of the Plan. An Option may be either an Incentive Stock Option or
a Nonstatutory Stock Option.

5.2    Exercise Price. The exercise price per Share under a Stock Option shall
be determined by the Committee at the time of grant; provided, however, that
such exercise price shall not be less than the Fair Market Value of a Share on
the Grant Date of such Stock Option (except in the case of a Stock Option issued
as a substitute Award pursuant to Section 14.4).

5.3    Prohibition on Repricing. Except as otherwise provided in Section 4.4,
the exercise price of a Stock Option may not be reduced, directly or indirectly
by cancellation and regrant, replacement, substitution, surrender or otherwise,
without the prior approval of the stockholders of the Company. In addition, the
Company may not, without the prior approval of stockholders of the Company,
repurchase a Stock Option for value from a Participant if the current Fair
Market Value of the Shares underlying the Stock Option is lower than the
exercise price per share of the Stock Option.

5.4    Stock Option Term. The term of each Stock Option shall be determined by
the Committee at the time of grant; provided, however, that no Stock Option
shall be exercisable later than the tenth anniversary of the date of its grant.
Notwithstanding the foregoing, for Stock Options granted to Participants outside
the United States, the Committee has the authority to grant Stock Options that
have a term greater than ten years to the extent required by the applicable
local laws of the jurisdictions in which such Stock Options are granted.

5.5    Time of Exercise. Stock Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall determine at
the time of grant.

5.6    Method of Exercise. Stock Options shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures which may be authorized by the Committee, setting forth
the number of Shares with respect to which the Stock Option is to be exercised,
accompanied by full payment for the Shares.

A condition of the issuance of the Shares as to which a Stock Option shall be
exercised shall be the payment of the exercise price. As determined by the
Committee in its sole discretion, the exercise price of any Stock Option shall
be payable to the Company in full: (a) in cash or its equivalent; (b) by
tendering (either by actual delivery or attestation) previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the
exercise price; (c) through a “net” exercise, whereby the Company withholds from
the Stock Option a number of Shares having a Fair Market Value on the date of
exercise equal to some or all of the exercise price; (d) in a cashless
(broker-assisted same-day sale) exercise; or (e) by a combination of (a), (b),
(c) or (d), or any other method approved or accepted by the Committee in its
sole discretion.

The Committee may provide in an Award Certificate that a Stock Option that is
otherwise exercisable and has a per share exercise price that is less than the
Fair Market Value of a Share on the last day of its term will be automatically
exercised on such final date of the term by means of a “net exercise,” thus
entitling the optionee to Shares equal to the intrinsic value of the Stock
Option on such exercise date, less the number of Shares required for tax
withholding.



--------------------------------------------------------------------------------

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in U.S. dollars.

5.7    No Deferral Feature. No Stock Option shall provide for any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise or disposition of the Stock Option.

5.8    No Dividend Equivalents. No Stock Option shall provide for Dividend
Equivalents.

5.9    Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code. If
all of the requirements of Section 422 of the Code are not met, the Option shall
automatically become a Nonstatutory Stock Option.

Article 6.    Stock Appreciation Rights

6.1    Grant of Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Participants. Subject to the terms of the
Plan and any applicable Award Certificate, a Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one Share on the
date of exercise over (b) the grant price of the right as specified by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date of the Stock Appreciation Right (except in the case of a Stock
Appreciation Right issued as a substitute Award pursuant to Section 14.4).

Subject to the terms of the Plan and any applicable Award Certificate, the grant
price, term, methods of exercise, methods of settlement, and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee. The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate, including a
provision that a Stock Appreciation Right that is otherwise exercisable and has
a per share grant price that is less than the Fair Market Value of a Share on
the last day of its term will be automatically exercised on such final date of
the term.

6.2    Prohibition on Repricing. Except as otherwise provided in Section 4.4,
the exercise price of a Stock Appreciation Right may not be reduced, directly or
indirectly by cancellation and regrant, replacement, substitution, surrender or
otherwise, without the prior approval of the stockholders of the Company. In
addition, the Company may not, without the prior approval of stockholders of the
Company, repurchase a Stock Appreciation Right for value from a Participant if
the current Fair Market Value of the Shares underlying the Stock Appreciation
Right is lower than the grant price of the Stock Appreciation Right.

6.3    Stock Appreciation Right Term. The term of each Stock Appreciation Right
shall be determined by the Committee at the time of grant; provided, however,
that no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the date of its grant. Notwithstanding the foregoing, for Stock
Appreciation Rights granted to Participants outside the United States, the
Committee has the authority to grant Stock Appreciation Rights that have a term
greater than ten years to the extent required by the applicable local laws of
the jurisdictions in which such Stock Appreciation Rights are granted.

6.4    Time of Exercise. Stock Appreciation Rights shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
determine at the time of grant.

6.5    No Deferral Feature. No Stock Appreciation Right shall provide for any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Stock Appreciation Right.



--------------------------------------------------------------------------------

6.6    No Dividend Equivalents. No Stock Appreciation Right shall provide for
Dividend Equivalents.

Article 7.    Restricted Stock and Restricted Stock Units

7.1    Grant of Restricted Stock or Restricted Stock Units.

 

  (a)

General. The Committee is hereby authorized to grant Restricted Stock and
Restricted Stock Units to Participants. Each Restricted Stock Unit shall
represent the right to receive one Share (or the equivalent value payable in
cash, as determined by the Committee) upon a specified future date or event.
Restricted Stock Units shall be credited to a notional account maintained by the
Company. No Shares are actually awarded to the Participant in respect of
Restricted Stock Units on the Grant Date. Restricted Stock and Restricted Stock
Units shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose. These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

  (b)

Award Certificate. Each Award Certificate evidencing a Restricted Stock or
Restricted Stock Unit grant shall specify the terms of the period(s) of
restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, settlement dates and such other provisions as
the Committee shall determine, subject to Section 4.5 herein.

 

  (c)

Performance Shares; Performance Units. Restricted Stock and Restricted Stock
Units, the grant of which or lapse of restrictions of which is based upon the
achievement of performance goals over a performance period, shall be referred to
as “Performance Shares” and “Performance Units,” respectively.

7.2    Voting and Other Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Certificate, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder shall have the right to exercise full voting
rights with respect to those Shares during the period of restriction. Unless
otherwise determined by the Committee and set forth in a Participant’s Award
Certificate, a Participant shall have none of the rights of a stockholder with
respect to any Restricted Stock Units granted hereunder until such time as
Shares are paid in settlement of such Awards.

7.3    Dividends on Restricted Stock. Dividends accrued on Shares of Restricted
Stock before they are vested shall, as provided in the Award Certificate, either
(i) be reinvested in the form of additional Shares, which shall be subject to
the same vesting provisions as provided for the host Award, or (ii) be held by
the Company under the same vesting provisions in an account allocated to the
Participant and accumulated without interest until the date upon which the host
Award becomes vested, and any dividends accrued with respect to forfeited
Restricted Stock will also be forfeited.

7.4    Forfeiture. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of employment or service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

Article 8.    Other Stock-Based Awards

The Committee is hereby authorized to grant other types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares) to Participants
in such amounts and subject to such terms and conditions as the Committee shall
determine, subject to Section 4.5 herein. Such Awards shall be referred to as
“Other Stock-Based Awards.” Each such



--------------------------------------------------------------------------------

Other Stock-Based Award may involve the transfer of actual Shares to
Participants or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

Each Other Stock-Based Award shall be expressed in terms of Shares or units or
an equivalent measurement based on Shares, as determined by the Committee. If
the value of an Other Stock-Based Award will be based on the appreciation of
Shares from an initial value determined as of the Grant Date, then such initial
value shall not be less than the Fair Market Value of a Share on the Grant Date
of such Other Stock-Based Award.

Article 9.    Dividend Equivalents

The Committee is hereby authorized to grant to Participants Dividend Equivalents
based on the dividends declared on Shares that are subject to any Full-Value
Award. Dividend Equivalents shall be credited as of dividend payment dates
during the period between the date the Full-Value Award is granted and the date
the Full-Value Award is vested, paid or expired. Such Dividend Equivalents shall
be converted to cash, Shares or additional Full-Value Awards by such formula and
at such time and subject to such limitations as may be determined by the
Committee. Dividend Equivalents accruing on unvested Full-Value Awards shall, as
provided in the Award Certificate, either (i) be reinvested in the form of
additional Shares, which shall be subject to the same vesting provisions as
provided for the host Award, or (ii) be held by the Company under the same
vesting provisions in an account allocated to the Participant and accumulated
without interest until the date upon which the host Award becomes vested, and
any Dividend Equivalents accrued with respect to forfeited Awards will also be
forfeited.

Article 10.    Nonemployee Director Awards

The Committee is hereby authorized to grant Awards to Nonemployee Directors,
including, but not limited to, Awards of Deferred Stock Units. Each Deferred
Stock Unit shall represent a vested right to receive one Share (or the
equivalent value in cash or other property in the Committee so provides) at a
designated future date and will be credited to a notional account maintained by
the Company. Nonemployee Directors shall not be entitled to vote Shares
represented by such Deferred Stock Units but shall receive Dividend Equivalents
with respect to such Full-Value Awards, which shall be reinvested in additional
Deferred Stock Units. Deferred Stock Units shall be converted and settled in
Shares in accordance with an election made by the Nonemployee Director, which
settlement date shall be no earlier than the first anniversary of the date the
Nonemployee Director ceases to be a director of the Company.

Notwithstanding the foregoing, Awards to Nonemployee Directors shall be
(i) subject to the applicable Annual Award Limits set forth in Section 4.3(e)
hereof, and (ii) made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Nonemployee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Nonemployee Directors.

Article 11.    Cash-Based Awards

The Committee is hereby authorized to grant Awards to Participants denominated
in cash in such amounts and subject to such terms and conditions as the
Committee may determine. Such Awards shall be referred to as “Cash-Based
Awards.” Each such Cash-Based Award shall specify a payment amount, payment
range or a value determined with respect to the Fair Market Value of the Shares,
as determined by the Committee.

Article 12.    Change of Control

12.1    Change of Control of the Company. If the Successor Entity in a Change of
Control Assumes and Maintains an Award, the Award will not automatically vest
and pay out upon the Change of Control. Alternatively, unless the Committee
shall determine otherwise in the Award Certificate, or unless



--------------------------------------------------------------------------------

otherwise specifically prohibited under applicable laws or by the rules and
regulations of any governing governmental agencies or stock exchange on which
the Shares are listed, upon the occurrence of a Change of Control in which the
Successor Entity fails to Assume and Maintain an Award as defined in
Section 12.2:

 

  (a)

Time-Vested Awards. Awards, the vesting of which depends upon a participant’s
continuation of service for a period of time, shall fully vest as of the
effective date of the Change of Control; shall be distributed or paid to the
participant within thirty (30) days following the date of the Change of Control
in cash, Shares, other securities, or any combination, as determined by the
Committee; and shall thereafter terminate; provided, however, that if the Award
is denominated in Shares, the amount distributed or paid shall equal the
difference between the Fair Market Value of the Shares on the date of the Change
of Control and, if applicable, the exercise price, grant price or unpaid
purchase price as of the date of the Change of Control;

 

  (b)

Performance-Based Awards. Awards, the vesting of which is based on achievement
of performance criteria, shall fully vest as of the effective date of the Change
of Control; shall be deemed earned based on the target performance being
attained for the performance period in which the Change of Control occurs; shall
be distributed or paid to the participant within thirty (30) days following the
date of the Change of Control, pro rata based on the portion of the performance
period elapsed on the date of the Change of Control, in cash, Shares, other
securities, or any combination, as determined by the Committee; and shall
thereafter terminate; provided, however, that if the Award is denominated in
Shares, the amount distributed or paid shall equal the difference between the
Fair Market Value of the Shares on the date of the Change of Control and, if
applicable, the exercise price of the Stock Option, grant price of the Stock
Appreciation Right or unpaid purchase price of the Full-Value Award as of the
date of the Change of Control.

12.2     Change of Control Definitions.

 

  (a)

“Assume and Maintain.” A Successor Entity shall be deemed to have assumed and
maintained an Award under this Plan if the Successor Entity substitutes an Award
under this Plan or an award under a Successor Entity plan having equivalent
value, terms and conditions as the original Award, or otherwise assumes the
obligations under and/or equitably adjusts such original Award. The Committee
shall have the sole authority to determine whether the proposed assumption of an
award by a Successor Entity meets the requirements listed in this
Section 12.2(a).

 

  (b)

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

 

  (c)

“Change of Control” shall mean the occurrence of any of the following events:

 

  (i)

Any Person becomes the Beneficial Owner of thirty percent (30%) or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of its directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
Section 12.2(c), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company, including without
limitation, a public offering of securities; (B) any acquisition by the Company
or any of its Affiliates; (C) any acquisition by any employee benefit plan or
related trust sponsored or maintained by the Company or any of its Affiliates;
or (D) any acquisition by any corporation pursuant to a transaction which
complies with Section 12.2(c)(iii);



--------------------------------------------------------------------------------

  (ii)

Individuals who constitute the Board of Directors as of the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
of the Company subsequent to the Effective Date whose election to the Board of
Directors, or nomination for election by the Company’s stockholders, was
approved by a vote of (A) at least a majority of the directors then comprising
the Incumbent Board, (B) a vote of at least a majority of any nominating
committee of the Board of Directors, which nominating committee was designated
by a vote of at least a majority of the directors then comprising the Incumbent
Board, or (C) in the case of a director appointed to fill a vacancy in the Board
of Directors, at least a majority of the directors entitled (under Section 6 of
Article VII of the Amended and Restated Certificate of Incorporation of the
Company) to elect such director (so long as at least a majority of such
directors voting in favor of the director filling the vacancy are themselves
members of (or considered to be pursuant to this definition members of) the
Incumbent Board) shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of the
Company or other actual or threatened solicitation of proxies of consents by or
on behalf of a Person other than the Board of Directors;

 

  (iii)

Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such Business Combination are the Beneficial Owners,
directly or indirectly, of more than fifty percent (50%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Voting Securities; or

 

  (iv)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Article 13.    Duration, Rescission, Amendment, Modification, Suspension, and
Termination

13.1    Duration of Plan. Unless sooner terminated as provided in Section 13.2,
the Plan shall terminate on the tenth anniversary of the Effective Date or, if
the stockholders approve an amendment to the Plan that increases the number of
Shares subject to the Plan, the tenth anniversary of the date of such approval
unless earlier terminated as provided herein. The termination of the Plan on
such date shall not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan. Notwithstanding the foregoing, no Incentive Stock Option
may be granted more than ten years after the Effective Date.

13.2    Amendment, Modification, Suspension, and Termination of Plan. The Board
of Directors may, at any time and from time to time, alter, amend, modify,
suspend, or terminate the Plan in whole or in part; provided, however, that,
without the prior approval of the Company’s stockholders, no action shall be
taken that would (a) increase the total number of Shares available for issuance
under the Plan or the Annual Award Limits, except as provided in Section 4.4;
(b) permit the exercise price or grant price of any Stock Option, Stock
Appreciation Right or Other Stock-Based Award the value of which is based on the
appreciation of Shares from the Grant Date (i) to be less than Fair Market Value
(except as may be permitted by Section 5.2, 6.1, or Article 8), or (ii) to be
repriced, replaced, or regranted through cancellation (except as may be
permitted by Section 14.4) or by lowering the exercise price or grant price; or
(c) otherwise constitute a material change to the Plan under applicable stock
exchange rules. No such action shall adversely affect in any material way any
Award previously granted under the Plan without the written consent of the
Participant holding such Award. After the Plan is terminated in accordance with
this Section 13.2, no Award may be granted but any Award previously granted
shall remain outstanding in accordance with the terms and conditions of the Plan
and the Award.



--------------------------------------------------------------------------------

13.3    Amendment, Modification, Suspension, and Termination of Awards. The
Committee shall have the authority at any time and from time to time, alter,
amend, modify, suspend or terminate the terms and conditions of any Award;
provided, however, that no such action shall adversely affect in any material
way any Award previously granted under the Plan without the written consent of
the Participant holding such Award.

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Stock Options or Stock Appreciation Rights or cancel outstanding
Stock Options or Stock Appreciation Rights in exchange for cash, other Awards or
Stock Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Stock Options or Stock Appreciation
Rights without stockholder approval

13.4    Compliance Amendments. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 13.4
to any Award granted under the Plan without further consideration or action.

Article 14.    General Provisions

14.1    Settlement of Awards; No Fractional Shares. Each Award Certificate shall
establish the form in which the Award shall be settled. Awards may be settled in
cash, Shares, other securities, additional Awards or any combination, regardless
of whether such Awards are originally denominated in cash or Shares. No
fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, Awards, other securities or
other property shall be issued or paid in lieu of fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.

14.2    Withholding. The Company and its Affiliates shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
in cash or Shares (including “sell to cover” arrangements), an amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of the Plan. The obligations of the Company under the Plan will be
conditioned on such payment or arrangements and the Company or such Affiliate
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.

14.3    Share Withholding. With respect to withholding required upon the
exercise of Stock Options or Stock Appreciation Rights, upon the lapse of
restrictions on Restricted Stock and Restricted Stock Units, upon the
achievement of performance goals related to Performance Shares and Performance
Units, or any other taxable event arising as a result of an Award granted
hereunder, the Company may satisfy the withholding requirement, in whole or in
part, by withholding Shares having a Fair Market Value on the date the tax is to
be determined equal to the amount required to be withheld for tax purposes (or
such greater amount up to the maximum individual statutory rate in the
applicable jurisdiction as may be permitted under then-current accounting
principles to qualify for equity classification).

14.4    Substitution of Share-Based Awards. The Committee may grant Awards under
the Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or an Affiliate as a result
of a merger or consolidation of the former employing entity with the Company or
an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.



--------------------------------------------------------------------------------

14.5    Transferability of Awards. Except as otherwise provided in a
Participant’s Award Certificate or otherwise at any time by the Committee, no
Award granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent or distribution and any attempt to enforce such a purported sale,
transfer, pledge, alienation or hypothecation shall be void. Should the
Committee permit transferability of an Award (other than a transfer for value,
which shall not be permitted), it may do so on a general or a specific basis,
and may impose conditions and limitations on any permitted transferability.
Unless transferability is permitted, Stock Options and Stock Appreciation Rights
may be exercised by a Participant only during his or her lifetime. If the
Committee permits any Stock Option or Stock Appreciation Right to be
transferred, references in the Plan to the exercise of a Stock Option or Stock
Appreciation Right by the Participant or payment of any amount to the
Participant shall be deemed to include the Participant’s transferee.

14.6    Termination of Service; Forfeiture Events.

 

  (a)

Termination of Service. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, each Award
Certificate shall specify the effect of a Participant’s termination of service
with the Company and any of its Affiliates, including specifically whether the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment, in addition to
the effect on any otherwise applicable vesting or performance conditions of an
Award. Such provisions shall be determined in the Committee’s sole discretion,
need not be uniform and may reflect distinctions based on the reasons for
termination.

 

  (b)

Leave of Absence. Whether military, government or other service or other leave
of absence shall constitute a Participant’s termination of service shall be
determined in each case by the Committee at its discretion, and any
determination by the Company shall be final and conclusive, provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).

 

  (c)

Forfeiture Events. An Award Certificate may also specify other events that may
cause a Participant’s rights, payments and benefits with respect to an Award to
be subject to reduction, cancellation, forfeiture, or recoupment, or which may
affect any otherwise applicable vesting or performance conditions of an Award.
Such events shall include, but shall not be limited to, termination of
employment for cause, violation of material Company or Affiliate policies,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate.

14.7    Special Provisions Related to Section 409A of the Code.

 

  (a)

Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change of Control, or the
Participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change of Control,
disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award. If this provision prevents the payment or distribution of
any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award
Certificate that is permissible under Section 409A.



--------------------------------------------------------------------------------

  (b)

Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

 

  (i)

if the payment or distribution is payable in a lump sum, the Participant’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of the Participant’s death or the first day of the
seventh month following the Participant’s separation from service; and

 

  (ii)

if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

  (c)

If any one or more Awards granted under the Plan to a Participant could qualify
for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.

 

  (d)

Eligible Participants who are service providers to an Affiliate may be granted
Stock Options or Stock Appreciation Rights under this Plan only if the Affiliate
qualifies as an “eligible issuer of service recipient stock” within the meaning
of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

 

  (e)

Notwithstanding any provision of the Plan or any Award Certificate to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Section 409A of the Code, and would cause the Participant to incur any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company may reform the Plan and
Award to maintain to the maximum extent practicable the original intent of the
Plan and Award without violating the requirements of Section 409A of the Code.

 

  (f)

If, pursuant to an Award, a Participant is entitled to a series of installment
payments, such Participant’s right to the series of installment payments shall
be treated as a right to a series of separate payments and not to a single
payment. For purposes of the preceding sentence, the term “series of installment
payments” has the meaning provided in Treas. Reg. Section 1.409A-2(b)(2)(iii)
(or any successor thereto).



--------------------------------------------------------------------------------

  (g)

The Company shall have the sole authority to make any accelerated distribution
permissible under Treas. Reg. section 1.409A-3(j)(4) to Participants of deferred
amounts, provided that such distribution(s) meets the requirements of Treas.
Reg. section 1.409A-3(j)(4).

14.8    Share Certificates. If an Award provides for issuance of certificates to
reflect the transfer of Shares, the transfer of such Shares may be affected on
an uncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Shares are listed. Shares issued in
connection with Awards of Restricted Stock may, to the extent deemed appropriate
by the Committee, be retained in the Company’s possession until such time as all
conditions or restrictions applicable to such Shares have been satisfied or
lapse.

14.9    Electronic Delivery of Documents. The Company may deliver by email or
other electronic means (including posting on a web site maintained by the
Company or by a third party under contract with the Company) all documents
relating to the Plan or any Award thereunder (including without limitation, Plan
prospectuses) and all other documents that the Company is required to deliver to
its stockholders (including without limitation, annual reports and proxy
statements).

14.10    Compliance with Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchanges on which
the Company is listed as may be required. The Company shall have no obligation
to issue or deliver evidence of title for Shares issued under the Plan prior to:

 

  (a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

  (b)

Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

14.11    Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

14.12    Awards to Non-U.S. Employees. To comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, directors, or Third Party Service Providers, the Committee, in its
sole discretion, shall have the power and authority to:

 

  (a)

Determine which Affiliates shall be covered by the Plan;

 

  (b)

Determine which Employees, directors and Third Party Service Providers outside
the United States are eligible to participate in the Plan;

 

  (c)

Modify the terms and conditions of any Award granted to Employees, directors and
Third Party Service Providers outside the United States to comply with
applicable foreign laws;

 

  (d)

Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; and

 

  (e)

Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.



--------------------------------------------------------------------------------

14.13    No Right to Continued Service. Nothing in the Plan or an Award
Certificate shall interfere with or limit in any way the right of the Company or
any of its Affiliates to terminate any Participant’s employment or service at
any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither any Award nor any benefits arising under the
Plan shall constitute an employment or consulting contract with the Company or
any of its Affiliates and, accordingly, subject to Article 13, the Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Board of Directors or Committee, as applicable, without giving
rise to any liability on the part of the Company or any of its Affiliates.

14.14    Beneficiary Designation. Each Participant under the Plan may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit, subject to the
terms and conditions of the Plan and any Award Agreement applicable to the
Participant. Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, amounts due
under the Plan remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

14.15    Other Compensation Plans or Arrangements. The Committee shall have the
authority to grant Awards as an alternative to or as the form of payment for
grants or rights earned or due under other compensation plans or arrangements of
the Company.

14.16    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

14.17    Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

14.18    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Affiliates
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any of its Affiliates under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company or an
Affiliate, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company or an Affiliate, as the case may be, and
no special or separate fund shall be established and no segregation of assets
shall be made to assure payment of such amounts except as expressly set forth in
the Plan. The Plan is not subject to the U.S. Employee Retirement Income
Security Act of 1974, as amended from time to time.

14.19    Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board of Directors or
Committee to adopt such other compensation arrangements as it may deem desirable
for any Participant.

14.20    No Constraint on Corporate Action. Nothing in the Plan shall be
construed to (a) limit, impair, or otherwise affect the Company’s or its
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (b) limit the right or power of the Company or its
Affiliate to take any action which such entity deems to be necessary or
appropriate.



--------------------------------------------------------------------------------

14.21    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

14.22    Governing Law. The Plan and each Award Certificate shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.